DETAILED ACTION
	This Office action is responsive to communication received 05/15/2022 – Request for Continued Examination (RCE) and Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Decision on Petition
	The petition received 05/15/2022 for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) has been GRANTED.  See the decision, mailed 06/30/2022. 
Status of Claims
	Claims 7, 9, 16-21 and 26-27 remain pending.
Claims 16-20 STAND withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.  
Response to Arguments
In the arguments received 05/15/2022, the applicant argues that a combination of the prior art to White (USPN 3,333,854), Bittner (US PUBS 2010/0304879) and Farkas (USPN 5,467,987) fails to obviate all of the features of amended claim 7 including two parallel surfaces upon which linear features are located, wherein the linear features come into apparent alignment when viewed from above.  The applicant notes that each of Bittner, Farkas and White shows only one surface with an alignment feature.   The applicant provides further comments with respect to additional prior art that was cited in the advisory action, mailed 04/01/2022, specifically the prior art to Werner (USPN 4,832,344), Ravaris (USPN 5,340,106) and JP2009189687A.  The applicant contends that Werner fails to show any edge as part of the striking face and that the sole pillar depicted in Werner is very small and would not be helpful for positioning the club head.  The applicant argues that the prior art to Ravaris lacks any sort of edge for hitting the golf ball at a precisely controlled height.  Last, the applicant contends that the JP2009189687A reference fails to show a sharp edge for hitting the golf ball. 
IN RESPONSE
In response to applicant’s arguments with respect to the rejections of the claims under 35 U.S.C. §103 and considering the combination of White, Bittner and Farkas, the arguments on scanned page 3, lines 7-13 and scanned page 4 in its entirety have been fully considered and are persuasive.  
With respect to the arguments presented against the Bittner reference, note that element (150) shown in FIG. 3 (applicant specifically mentions FIG. 3 in the remarks), this attachment (15) may be removed. Note, FIG. 1 in Bittner shows alignment lines on what Bittner says is a top surface (i.e., paragraphs 0026, 0027).  Although the specification in Bittner does not explicitly set forth the alignment lines are spaced apart in a vertical sense, it appears that the putter in Bittner comprises at least two tiers, when looking at FIGS. 1 and 3.  If the alignment line (30) shown in FIG. 1 extends substantially from the front of the club adjacent the face plane to the rear of the club head, and if FIG. 3 is a side view showing a narrow width of an uppermost portion of the club head, then the alignment line (30) must obviously continue onto a lower plane or tier of the club head.  
With respect to the applicant’s comments regarding the further references to Werner (USPN 4,832,344), Ravaris (USPN 5,340,106) and JP2009189687A, it is noted that these rejections remain pertinent to the new grounds of rejection under 35 U.SC. §103 set forth herein below.  Specifically, Werner specifically teaches an edge (26), as shown in FIG. 1 of Werner, along with a sole runner disposed rearwardly of the strike face plane (i.e., FIG. 4).  Ravaris is relied upon for teaching multiple sole runners independently integrated with the lower surface of a putter head (i.e., sole runners 140, 142, 144 in Ravaris).  Last, JP20090189687A is combined with other relevant prior art of record to obviate changing the height of the strike face by incorporating one of a number of sole runners of predetermined thickness.   The rejection on the merits contained below also includes new grounds of rejection under both 35 U.S.C. §112(a) and 35 U.S.C. §112(b). 
Of further note is that applicant’s remarks of 05/15/2022 contain a discrepancy in referring to the currently pending claims.  The section of the remarks styled “Summary of Applicant’s Response” states that the claims as amended include “canceling Claims 1, 4-5, 8, and 22-25, and adding new Claims 26-28” (see Remarks, scanned page 2).  Subsequently, in the section styled “Response to Specific Points in the Advisory Action Dated April 1, 2022 and the Final Rejection of October 21, 2021”, the applicant states that “new Claims 26-27 have been added” (see Remarks, scanned page 5).  A review of the claims listing received 05/15/2022 shows that claims 7, 9, 16-21 and 26-27 remain pending, with claims 16-20 being withdrawn.   The applicant is asked to clarify the status of the claims in response to this Office action.  

FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

Claims 7, 9, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Werner (USPN 4,832,344) in view of JP2009189687A, Perkins (USPN 5,467,987) and Hettinger (USPN D420,411). 
As to claim 7, Werner shows a golf putter head (i.e., FIG. 1, element 10) comprising a heel (13) and a toe (14), comprising: an upper portion, comprising a strike face (15), said strike face (15) comprising a surface angled at an angle greater than zero but less than 10 degrees away from a vertical plane (i.e., FIG. 4 clearly shows the face plane angled slightly rearwardly, which accounts for an angle greater than zero and clearly less than 10 degrees), said strike face comprising a strike face edge (i.e., edge 26 shown in FIG. 1 and described in col. 4, line 54) located at a bottom edge of the strike face, wherein a top edge of the strike face is closer to a back of the golf putter head than the strike face edge (i.e., the fact that the strike plane is angled rearwardly necessarily means that the top edge of the strike face will be closer to the back of the golf putter head as compared to the edge).  Here, even if one were to argue that Werner does not explicitly detail the angle of the strike face, the teaching reference to Perkins clearly sets forth that the strike face is angled rearwardly between about 5-15 degrees (i.e., col. 3, lines 20-25) to avoid having the upper portion of the strike face above the strike face edge from contacting a golf ball at address.  Thus, the skilled artisan, before the effective filing date of the claimed invention, would have found it obvious to modify the Werner device by providing the strike face with a suitable loft (e.g., 10 degrees) for enhanced club head performance. 
Werner further shows a lower portion (i.e., sole runner 30) connected to the upper portion (i.e., screws 48 shown in FIG. 6), the lower portion comprising a sole pillar (i.e., again, sole runner 30); and with the sole pillar (30) comprising a sole pillar face and a sole pillar bottom side, wherein the sole pillar face is oriented in an approximately vertical plane that is recessed from the strike face by a distance that is sufficient so that the sole pillar face does not touch a golf ball during a swing.  See annotated FIG. 4 below in Werner showing that the sole pillar includes a vertical plane recessed rearwardly from the strike face.  The language “a distance that is sufficient so that the sole pillar face does not touch a golf ball during a swing” is functional in nature and clearly depends on the orientation of the putter head.  Werner would clearly have been capable of striking a golf ball without contacting the runner had the golf club head been angled in such a way that the strike face had been angled forwardly during a downswing.
       
    PNG
    media_image2.png
    718
    904
    media_image2.png
    Greyscale

Werner differs from the claimed invention in that Werner does not explicitly disclose the claimed dimensions of the sole pillar as including “a height between 0.125 inches and 0.75 inches measured in a vertical direction along the sole pillar face, such that when the strike face edge connects with a centerline of a golf ball resting on a putting green surface, the bottom side of the sole pillar is above the putting green surface”.   Note, Werner does state that the height of the sole runner (30) may be altered to change the impact point (i.e., col. 3, lines 54-58; col. 4,lines 42-50).  Moreover, the teaching reference to JP2009189687A similarly shows that the hit point may be set by altering the height of the sole by changing the attachment (2) with one selected from a variety of thicknesses (i.e., informal translation of Abstract).  Still further, the teaching reference to Perkins shows that a club head may be configured such that a strike face edge is located between about 0.450-0.750 inch above the base of the putter head.  In view of the combined teachings in Werner, JP2009189687A and Perkins, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Werner by selecting a suitable height for the sole runner (30), which would have enabled the position of the strike face to be raised or lowered to enable the impact point to be optimally located to enhance club head performance.  Here, the claimed height would have been attainable through routine experimentation.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955);
Werner shows that the sole pillar bottom side comprises a flat surface, wherein the flat surface is located in an approximately horizontal plane (i.e., FIG. 3), but Werner does not explicitly show that the flat surface “has a length of at least 1.0 inch measured in a heel to toe direction”.  The JP2009189687A reference shows it to be old to include a sole runner that extends across substantially the entire heel-to-toe extent of the putter head (i.e, FIG. 1 in JP2009189687A).  Despite JP2009189687A not expressing a dimensional length for the sole runner, it is clear that JP2009189687A reasonably conveys to the skilled artisan that the putter head is longer than 1.0 inch in a heel-to-direction.  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification.  The  drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  In view of the patent to JP2009189687A, which is deemed to show a sole runner that obviously is more than 1.0 inch in length, one of ordinary skill in the art and before the effective filing date of the claimed invention would have fund it obvious to modify the device in Werner by extending the sole pillar (30) to a length of at least 1.0 inch in a heel-to-toe direction for improved club head stability when the golf putter is in an address position.  
While Werner shows a lower surface with a second visible linear feature (i.e., alignment line 37; FIG. 1), and while Werner does show a topmost surface on the upper portion, Werner does not explicitly disclose “wherein the upper portion comprises a topmost surface, which comprises a pair of visible linear features, the visible linear features being orthogonal to a top edge of the strike face; wherein the upper portion comprises a centering visible linear feature on the topmost surface located midway between the pair of visible linear features”. Hettinger shows a two-tiered putter head club with both upper and lower portions of the putter head including what may be clearly distinguished as alignment lines or visible linear features.  Given that Werner already recognizes the importance of linear alignment features for improved hitting accuracy by a golfer (i.e., col. 4, lines 9-21 in Werner), it would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention to have modified the Werner device to include a suitable combination of indicia on the upper and lower portions of the club head, and visible from a top view when the putter head is in an address position, in order to enhance the alignment capabilities of the club head. 
As to claim 9, Hettinger appears to obviate that visible linear features may be formed as grooves (i.e., FIGS. 1, 3 and 4 in Hettinger).  That the grooves are claimed as “machined” would appear to hint of a manufacturing process and thus the claim may be considered to be, given one interpretation, a product-by-process claim.  See MPEP §2113. 
As to claim 21, notes screws (48), as shown in FIG. 6 n Werner. 
As to claim 26, Werner shows that the sole runner (30) may be affixed with screws (48), as shown in FIG. 6.  

Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Werner (USPN 4,832,344) in view of JP2009189687A, Perkins (USPN 5,467,987), Hettinger (USPN D420,411) and Galliers (USPN 6,435,976).  
As to claim 9, given an alternative interpretation, the patent to Werner, as modified by JP2009189687A, Perkins and Hettinger, does not explicitly disclose “machined grooves”.  Should it be argued that the term “machined” provides some distinct structure, one can look to the teaching in Galliers to show that it is old in the art to provide a putter head that is made through a single machining process (i.e., col. 4, lines 46-51) with alignment markings that have been aligned with grooves on the top surface of the putter head, wherein the grooves have been formed by a machining operation (i.e., col. 5, lines 1-4 in Galliers). In view of the further teaching to Galliers, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the Werner device by taking advantage of machined grooves for the visible linear features, as the machining of the grooves would have provided a more permanent application of the visible linear features and the machined grooves could have been easily incorporated as part of the manufacturing process of the club head, thereby providing a cost-saving. 
/
/
/
/
/
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Werner (USPN 4,832,344) in view of JP2009189687A, Perkins (USPN 5,467,987), Hettinger (USPN D420,411) and Ravaris (USPN 5,340,106).  
As to claim 27, Werner in view of JP2009189687A, Perkins and Hettinger lacks an explicit disclosure of wherein “the lower portion comprises at least two parts, wherein each one of the at least two parts is connected to the upper portion independently of any of the other of the at least two parts”.  Ravaris shows it to be old in the art to provide a golf putter head with runner portions along the sole at heel, center and toe locations (i.e., heel runner 140; center runner 142; toe runner 144; FIGS. 2 and 8). The arrangement in Ravaris enhances the ability of the club head to avoid digging into the ground during a follow-through swing and thus provides increased club head stability (i.e, col. 5, lines 24-68).  In view of the patent to Ravaris, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the Werner device by providing more than one sole runner (30), with there being a reasonable expectation of success that having the lower portion constructed as at least two parts would have enabled the club head designer to place the runners at locations along the sole which would have increased the stability of the club head and would have reduced the chances of select portions of the lower portion of the club head from digging into the turf during a follow-through swing. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 7, lines 20-21, “wherein the flat surface has a length of at least 1.0 inch measured in a heel to toe direction” is deemed to be new matter.   Note that TABLE 1 included with the Appendix to the Specification shows that the sole pillar includes heel to toe dimensions (i.e., understood to be the lower and upper limits) as between 1.9 inches and 6.8 inches.  The claimed “at least 1.0 inches” covers a range that is less than the lower limit of 1.9 inches and has not been previously disclosed.  
As to claims 9 and 26-27, these claims share the deficiencies under §112(a) noted for claim 7, above.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, lines 12-13, “a distance that is sufficient so that the sole pillar face does not touch a golf ball during a swing” is indefinite.  The scope of what a “sufficient” distance is cannot be clearly ascertained.   In line 14, “inches” must be expressed as --inch--, as the stated dimensions are less than 1.0 inch.   In lines 20-21, “wherein the flat surface has a length of at least 1.0 inch measured in a heel to toe direction” presents an open-ended range that is indefinite, as there is no way to ascertain what the upper limit of the length of the flat surface of the sole pillar is in light of the specification.   In lines 23-24, should not “a top edge” instead read --the top edge--?  Note that line 6 already sets forth a top edge of the strike face.   In line 31, what is an “apparent” alignment?  Either the centering visible linear feature and the second visible linear feature are aligned or are not aligned.  Why not consider replacing the language “apparent alignment” with --alignment with one another--. 
As to claims 9 and 26-27, these claims share the indefiniteness of claim 7.

Specification - Objections
The specification, received 10/21/2021, is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  A further review of the most recently-received specification of 10/21/2021 reveals that the language “machined grooves” recited in claim 9 lacks proper antecedent basis. 
In addition, it is noted that the specification of 10/21/2021, scanned page 11, may create some confusion in light of the manner in which “Table 1” and “Table 2” are incorporated within the LIST OF FIGURES.  Here, “Table 1” and “Table 2”, upon filing of the application, were assigned to an APPENDIX TO THE SPECIFICATION, as both Table 1 and Table 2 are not identified with any annotation such as “FIG” or “FIGURE”.   Therefore, it is suggested that the specification at scanned page 11 be amended to remove the listing of “Table 1” and “Table 2” from the LIST OF FIGURES, so that the listing only includes FIG. 1 through FIG. 21.  Perhaps a brief insertion placed after the paragraph explaining FIG. 21, and labeled as APPENDIX TO THE SPECIFICATION, could be inserted with “Table 1” and “Table 2” listed thereunder. 

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hettinger (297) shows multiple alignment indicia upper and lower surfaces of a putter head;
Thomas shows an alignment line on both an upper and lower surface of a putter (FIGS. 4, 6);
Kim shows alignment lines (12, 15), of interest;
Stellander shows machined grooves (i.e., paragraph [0030]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711